Citation Nr: 0921409	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the thoracic and lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for left lower 
extremity radiculopathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran retired in January 1993 with over 30 years of 
active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which increased evaluations for osteoarthritis 
of the thoracic and lumbar spine and left lower extremity 
radiculopathy were denied. 

The issue of entitlement to an increased evaluation for left 
lower extremity radiculopathy addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected osteoarthritis of the thoracic and 
lumbar spine more closely approximates limitation of forward 
flexion to 30 degrees or less; absent ankylosis' and absent 
findings of incapacitating episodes of intervertebral disc 
syndrome requiring prescribed bed rest.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no greater, 
for osteoarthritis of the thoracic and lumbar spine are met. 
38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. Part 4, § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003-5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Preadjudicatory notice was not provided to the Veteran 
concerning his claim for increase in the evaluation for his 
thoracic and lower back disability.  A March 2007 letter 
concerning the left lower extremity radiculopathy, rather, 
referenced letters sent to the Veteran in February and March 
2006.  In these letters, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected thoracic and lower back disability, the evidence 
must show that his condition had increased in severity such 
that current symptomatology more closely approximated the 
rating schedule criteria for the next higher evaluation. The 
letters also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary. The August 2007 rating decision explained the 
criteria for the next higher disability rating available for 
the thoracic and lower back disability under the applicable 
diagnostic code. The December 2007 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected left 
disability, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b). In May 2008, additional 
notice was provided concerning the specific diagnostic codes 
used to evaluate the spine.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization throughout the adjudication of the claims. 
Overton v. Nicholson, 20 Vet. App. 427 (2006). Thus, based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his claims, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claims such that 
the essential fairness of the adjudication was not affected. 
See Sanders, 487 F.3d at 489.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service medical records in adjudicating the 
original service connection claim, assisted the Veteran in 
obtaining evidence, and afforded the Veteran physical 
examinations.  The Veteran was also afforded the opportunity 
to give testimony before the Board, which he declined to do.  
The most recent VA and private treatment records present in 
the claims file are dated in 2007 and 2006, respectively.  
The Board finds it may proceed with the evaluation of the 
thoracic and lumbar spine disabilities because the June 2007 
VA examination provides a basis upon which to grant a 40 
percent evaluation.  A greater evaluation could only be 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine or for periods of incapacitation of six 
weeks or greater with prescribed bedrest.  The Veteran has 
not alleged, nor does the evidence show, that his back is 
ankylosed in part or in total, or that he been incapacitated 
due to his back for six weeks or greater, or that he has 
required prescribed bedrest.  Given the foregoing, the Board 
will proceed to adjudicate this issue, but is remanding the 
claim for an increased evaluation based on neurological 
findings of left lower extremity radiculopathy.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation for Osteoarthritis of the Thoracic 
and Lumbar Spine

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for osteoarthritis of the thoracic spine 
was granted in April 1993. A 10 percent evaluation was 
assigned under Diagnostic Code 5003.  In a November 2001 
rating decision, the description of the disability was 
changed to include osteoarthritis of the lumbar spine, and a 
20 percent evaluation was granted under Diagnostic Code 5295-
5003, effective in June 2001.  The 20 percent evaluation has 
been confirmed and continued to the present, but the 
Diagnostic Code was changed to 5237-5003.  

The General Rating Formula for Disease and Injuries of the 
Spine governs the evaluation of spinal disability, and 
directs that the disability is to be evaluated under 
whichever method results in the higher evaluation, when all 
disabilities are combined, under 38 C.F.R. § 4.25.  The spine 
is to be evaluated with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The current 20 percent evaluation was assigned under 
Diagnostic Code 5237, which contemplates a 20 percent 
evaluation for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A higher, 40 percent, evaluation contemplates 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation contemplates unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is afforded for unfavorable ankylosis of 
the entire spine.

Note (1) following the General Rating Formula stipulates that 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code. Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degree, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees. Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees. Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

A 40 percent evaluation could also be warranted for 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  And a 60 
percent evaluation could be warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (Diagnostic Code 5243).

Diagnostic Code 5243 instructs that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

Note (1) following Diagnostic Code 5243 reflects that for the 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. Chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5243 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.

The medical evidence shows that the Veteran meets the 
criteria for a 40 percent rating.  VA examination conducted 
in June 2007 show range of motion measured at 55 degrees 
forward flexion with pain observed throughout the entire 
range of motion.  This more closely approximates range of 
forward flexion to 30 degrees or less with additional pain on 
repetitive use times 3.  Severe tenderness to palpation, 
bilateral paralumbar spasm, and postural rigidity were also 
observed.  

An evaluation greater than 40 percent is not warranted, 
however, because the Veteran has not alleged, nor does the 
medical evidence demonstrate findings of vertebral fractures 
or loss of vertebral body height.  And while the Veteran's 
range of motion is limited, the Veteran has not alleged, nor 
does the medical evidence demonstrate, that his thoracolumbar 
spine is ankylosed.  

Concerning intervertebral disc syndrome, clinical findings by 
magnetic resonance imaging revealed degenerative changes at 
all lumbar disc spaces except L2-3, and arthritic changes at 
facet joints of the lower three lumbar levels.  A small 
central disk herniation was detected at the L4-5 level 
impinging slightly on the lumbar thecal sac, but no central 
canal or foraminal stenosis was found.  The Veteran has not 
alleged, nor does the medical evidence show that the Veteran 
has experienced periods of incapacitation lasting greater 
than six weeks or that bedrest has been prescribed by a 
physician.

Neurological examination is the subject of a remand following 
this decision and will not be considered here.

The medical evidence of record supports a 40 percent 
evaluation, and no greater, for the service-connected 
osteoarthritis of the thoracic and lumbar spine.  There is no 
doubt to be resolved, and a higher evaluation is not 
warranted.
ORDER

An increased evaluation of 40 percent, and no greater, for 
osteoarthritis of the thoracic and lumbar spine is granted.


REMAND

The Veteran also seeks a higher evaluation for his service 
connected left lower extremity radiculopathy.

The most recent VA treatment records are dated in October 
2007.  However, the record shows that the Veteran receives 
treatment from DoD as a retired service member.  The most 
recent such treatment records are dated in 2006.  The most 
recent VA examination was conducted in June 2007.  Given the 
period of time that has lapsed, and the Veteran's complaints 
of increasing disability, remand is required to obtain 
current treatment records and to afford additional VA 
examination.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. As the Veteran to identify the health 
care providers who are treating him for 
his left lower extremity radiculopathy.  
Obtain all treatment records identified. 

2.  Schedule the Veteran for examination 
by the appropriate medical 
professional(s) to determine the nature 
and extent of the service-connected left 
lower extremity neuropathy, and the 
nature, extent, and etiology of any other 
neurological pathology.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence and a copy of this 
remand must be sent to the examiner(s) 
for review.

Concerning any findings of neurological 
pathology additional to the already 
service-connected left lower extremity 
neuropathy, the examiner is to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
neurological pathology is part and parcel 
of, or secondary to, the service-
connected osteoarthritis of the thoracic 
and lumbar spine, or the left lower 
extremity radiculopathy.  

The examiner must provide a complete 
rationale for all opinions expressed.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for an increased 
evaluation for the service-connected left 
lower extremity radiculopathy, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


